On Remand from the Alabama Supreme Court

BASCHAB, Judge.
In accordance with the Alabama Supreme Court’s opinion in Ex parte Deramus, 882 So.2d 878 (Ala.2003), we remand this case to the circuit court for that court to conduct an evidentiary hearing, at which the appellant is present and is allowed to present evidence, on the claims he raised in his petition before that court and to make specific, written findings of fact concerning those claims. The circuit court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 49 days after the release of this opinion. The return to remand shall include a transcript of the evidentiary hearing and the circuit court’s written findings of fact.
REMANDED WITH INSTRUCTIONS.*
McMILLAN, PA., and COBB, SHAW, and WISE, JJ., concur.

 Note from the reporter of decisions: On July 1, 2003, Christopher Deramus was released from prison and the circuit court on July 21, 2003, dismissed his case with prejudice. On August 1, 2003, the Court of Criminal Appeals dismissed his appeal as moot.